PALLADINO, Judge,
dissenting.
I must respectfully dissent because I believe the National Solid Wastes Management Association (NSWMA) does not have standing to bring this action. Furthermore, this court lacks jurisdiction because administrative remedies have not been exhausted.
To have standing, a party must plead facts which establish a direct, immediate and substantial injury. William Penn Parking Garage, Inc. v. City of Pittsburgh, 464 Pa. 168, 346 A.2d 269 (1975). An association may have standing, even in the absence of injury to itself, if its members are suffering immediate or threatened injury as a result of a contested action, Concerned Taxpayers of Allegheny County v. Commonwealth, 33 Pa.Commonwealth Ct. 518, 382 A.2d 490 (1978), provided the claimed injury is common to all members of the association. Warth v. Seldin, 422 U.S. 490, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975). However, if *149the injury that may be suffered is peculiar to an individual member, or both the fact and extent of the injury would require individualized proof, the association lacks standing to sue. Id.
NSWMA does not set forth any facts showing an immediate or threatened injury to itself or its members, but merely makes the bald assertion that implementation of the executive order will “injure and cause harm to [its] members.” Any factual allegations revolve around individual permits issued to NSWMA members. In addition, the alleged injuries are based upon letters from the Department of Environmental Resources (DER) which merely seek information from permit holders and indicate an intent to implement the executive order. These letters do not actually set any new limitations. As a result, any injury is speculative and applicable only to individual permit holders. Accordingly, under Warth NSWMA lacks standing to sue.
Even if we were to assume that NSWMA has standing to sue, there is no controversy ripe for judicial determination. A controversy regarding regulations is ripe only when the regulation has been formally promulgated and is in effect. Arsenal Coal Co. v. Pennsylvania Department of Environmental Resources, 505 Pa. 198, 477 A.2d 1333 (1984); Spooner v. Secretary of Commonwealth of Pennsylvania, 114 Pa.Commonwealth Ct. 352, 539 A.2d 1 (1988). In the present controversy, the executive order is not self-executing, but rather instructs DER to implement the order with “such orders, permit actions, regulations and policies as may be necessary to execute each provision as expeditiously as possible.” Executive Order 1989-8 at Provision 5. DER has not issued any new regulations, but has merely requested additional information from individual permittees.
Finally, any implementation of the policies outlined in the executive order against any permittee can be appealed to the Environmental Hearing Board (EHB). Because there is an adequate statutory remedy available, this court should permit the administrative process to work to correct any alleged mistakes, and should not intervene in the action *150until this process is complete. Ohio Casualty Group of Insurance Companies v. Argonaut Insurance Co., 514 Pa. 430, 525 A.2d 1195 (1987).
Accordingly, I would sustain the preliminary objections and dismiss the complaint.
DOYLE and SMITH, JJ., join in this dissent.